Citation Nr: 1336271	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a skin disorder, to include dermatophytosis (claimed as chloracne).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from  June 1966  to June 1969 and from February 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for entitlement to service connection for a skin disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The Veteran contends that he has suffered from rashes and boils intermittently since 1968 or 1969, claimed as chloracne, and that his skin disorder is the result of exposure to herbicides in the Republic of Vietnam (RVN).  The Veteran's service-personnel records confirm he was stationed in RVN for periods during both of his active tours of duty, and was last in RVN on January 5, 1971.  Thus, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (2013).  

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a skin disorder.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  An examination and opinion are necessary to determine the nature and etiology of any current skin disability.  The examiner must also provide a determination as to whether the Veteran has chloracne, and if so, whether symptoms of chloracne or other acneform disease consistent with chloracne manifested prior to January 5, 1972.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4); 3.307(a)(6).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any current skin disorder present.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file and all relevant electronic medical records.

a.  The examiner should then specifically provide or rule out a diagnosis of chloracne.  If the examiner finds the Veteran to have chloracne, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the chloracne, or other acneform disorder consistent with chloracne, manifested prior to January 5, 1972.

b.  Regardless of the prior determination, the examiner must render a diagnosis for each of the Veteran's currently present skin disorders.  For any and all skin disorders found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the skin disorder arose during service or is otherwise causally or etiologically related to any incident of service, to include exposure to Agent Orange.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


